In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00104-CV



                LUIS LOEZA, Appellant

                           V.

              SPCA OF TEXAS, Appellee



        On Appeal from the 443rd District Court
                 Ellis County, Texas
               Trial Court No. 95986




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         Luis Loeza filed a notice of appeal in this matter on September 26, 2017.1 The clerk’s and

reporter’s records were due to be filed with this Court on or before October 23, 2017. On October

23, the district clerk filed a motion for extension of time in which to file the record on the basis

that no payment and no arrangement for payment for preparation of the clerk’s record had been

made by Loeza. We granted the clerk’s motion, resulting in a due date for the clerk’s record of

November 22, 2017. On or about October 25, the court reporter who recorded the proceedings in

the trial court informed our clerk’s office that no payment and no arrangement for payment for the

preparation of the reporter’s record had been made by Loeza.

         Loeza is not indigent and is, therefore, responsible for payment of the fees related to

preparation of the appellate record. See TEX. R. APP. P. 20.1; 35.3(a)(2), (b)(3); 37.3(b), (c). By

letter dated November 27, 2017, and pursuant to Texas Rules of Appellate Procedure 37.3 and

42.3, we notified Loeza of this defect and provided him an opportunity to cure it. Further, we

warned Loeza that if we did not receive an adequate response to our defect letter within ten days

of the date of the letter, this appeal would be subject to dismissal for want of prosecution. See

TEX. R. APP. P. 37.3(b), (c), 42.3(b).




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue.
See TEX. R. APP. P. 41.3.


                                                         2
       We have received no communication from Loeza responsive to our November 27

correspondence.     Consequently, this appeal is ripe for dismissal.      Pursuant to Rule 37.3,

subsections (b) and (c), and Rule 42.3(b), we dismiss this appeal for want of prosecution. See TEX.

R. APP. P. 37.3(b), (c); 42.3(b).




                                             Bailey C. Moseley
                                             Justice

Date Submitted:        December 27, 2017
Date Decided:          December 28, 2017

Do Not Publish




                                                3